Citation Nr: 1733026	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to July 30, 2013, and an evaluation in excess of 10 percent thereafter for right hip limitation of extension. 

2.  Entitlement to an initial compensable evaluation for right hip impairment. 

3.  Entitlement to an initial compensable evaluation for right hip strain. 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 18 to September 13, 2011.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In June 2015, the Board remanded the issues herein for further development.  The Board directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's outstanding Social Security records.  The Board notes that the September 2016 Board decision/remand found Stegall-compliance with the June 2015 directives and the Board affirms that finding, as the claims file contains the requested records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In September 2016, the Board remanded the issues herein for further development.  The Board found that the October 2011 and July 2013 VA examinations were no longer adequate, given the Correia holding.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59; Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board directed the Agency of Original Jurisdiction (AOJ) to: (1) seek any outstanding treatment records from the Los Angeles VAMC; and (2) afford the Veteran a Correia-compliant examination to assess the current severity of his right hip disabilities.  The Board acknowledges that the AOJ obtained the requested records; however, for the reason discussed below, the Board finds that the AOJ did not substantially comply with the examination directive.  See Stegall, 11 Vet. App. at 271.

The appeals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claims.  

The Board finds the February 2017 VA examination inadequate because it is still not Correia-compliant.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  Adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  Id.  Specifically, the joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  The February 2017 VA examination is not Correia-compliant because it lacks the required information regarding passive range of motion, as well as range of motion with and without weightbearing.  Id.  

After a thorough review of the February 2017 examination report, the Board highlights that passive motion testing was never discussed or indicated anywhere in the examination report, nor was there any indication that range of motion testing had been done with and without weightbearing.  As such, the Board finds this examination inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  The Board is obligated by law to ensure that the AOJ complies with its directives as well as those of the Court.  See Stegall, 11 Vet. App. at 271.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Id.  Therefore, further development is required to determine the severity of the Veteran's disabilities and ensure Correia-compliance.  See Stegall, 11 Vet. App. at 271; Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.   

Accordingly, the case is REMANDED for the following action:

1.  Aford the Veteran a VA examination by a qualified medical professioal in order to determine both active and passive range of motion, as well as range of motion with and without weightbearing.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59; Stegall, 11 Vet. App. at 271.

All indicated special tests and studies must be completed and the examiner must review the entire claims folder in conjunction with the examination (such review must be documented in the examination report).  A complete rationale for any opinions proffered must be provided.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

